This case is controlled by Savannah  Atlanta Ry. Co. v.  DeBusk, ante.
                        DECIDED DECEMBER 4, 1942.
This case is controlled by the decision inSavannah  Atlanta Ry. Co. v. DeBusk, supra. These cases were by order of the court tried together, and the same pleadings and evidence are involved. The DeBusk case was for the death of two of the mules, while the present case is for the death of the third mule which did not belong to DeBusk but belonged to Peculiar Lewis. In this case the plaintiff recovered $100 as the value of the dead mule. The defendant's motion for new trial was overruled and to this judgment it excepted. The court erred in overruling the motion for new trial, for the reasons stated in the DeBusk case.
Judgment reversed. Sutton and Felton, JJ., concur.